UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK.

 

x CIVIL ACTION
GREGORY CALABRESE,
Plaintiff,
- against- AMENDED COMPLAINT
JURY DEMAND
UNITED STATES OF AMERICA, THE UNITED 1:19 CV 04714

STATES SECRET SERVICE OF THE UNITED
STATES DEPARTMENT OF HOMELAND SECURITY
and SECRET SERVICE AGENT “JOHN DOE”,

Defendants.
x

 

INTRODUCTION

1. The claims herein are brought against the United States pursuant to the Federal Tort
Claims Act 28 U.S.C. §2671, et seq. and 28 U.S.C. §1346(b)(1), for money damages as
compensation for loss of property and personal injuries that were caused by the negligent and
wrongful acts and omissions of employees of the United States Government while acting within the
scope of their offices and employment, under circumstances where the United States, if a private
person, would be liable to the Plaintiffs in accordance with the laws of the State of New York.

2. Plaintiff has complied with the provisions of 28 USC §2675. Plaintiff has exhausted his
claims by filing the required claim form in a timely manner with the United States Department of

Homeland Security and having his claim denied, (Form and denial letter annexed hereto as Exhibit
“ A”).

JURISDICTION

3. This court has jurisdiction over this claim against the United States for money damages
pursuant to 28 USC §1346 (b)(1).

4, The acts or omissions giving rise to the claim took place in Brooklyn, NY and therefore
venue tn the Eastern District of New York is proper pursuant to 28 USC §1402(b).
CLAIMS

5. That the plaintiff, GREGORY CALABRESE, is a Citizen of the United States and a
resident of the City of New York, County of Kings, State of New York.
6. That at all times hereinafter mentioned Plaintiff, GREGORY CALABRESE, was the
operator of a certain motorcycle bearing NY State license plate number 14RZ66.

7. Upon information and belief that at all times hereinafter mentioned the Defendant, “JOHN
DOE”, so named because plaintiffis as yet unaware of his/her identity, was the operator of a certain
motor vehicle bearing NY State license plate number FTB1004.

8. Upon information and belief that at all times hereinafter mentioned the Defendant, THE
UNITED STATES SECRET SERVICE OF THE UNITED STATES DEPARTMENT OF
HOMELAND SECURITY, owned a certain motor vehicle bearing NY State license plate number
FTB1004.

9, Upon information and belief that at all times hereinafter mentioned the Defendant,
UNITED STATES OF AMERICA, owned a certain motor vehicle bearing NY State license plate
number FT'B1004.

10, At all times herein, defendant, “JOHN DOE”, was an employee of THE UNITED
STATES SECRET SERVICE OF THE UNITED STATES DEPARTMENT OF HOMELAND
SECURITY and was operating a certain motor vehicle bearing NY State license plate number
FTB1004 with the consent and permission of defendant United States Secret Service of the United
States Department of Homeland Security express or implied.

11. Atall times herein, defendant, ‘JOHN DOE”, was an employee of the UNITED STATES
OF AMERICA, and was operating a certain motor vehicle bearing NY State license plate number
FTB1004 with the consent and permission of defendant United States Secret Service of the United
States Department of Homeland Security express or implied.

12. That at all times herein, defendant, “JOHN DOE” was operating a certain motor vehicle
bearing NY State license plate number FTB1004 in the course of his employment with THE
UNITED STATES SECRET SERVICE OF THE UNITED STATES DEPARTMENT OF
HOMELAND SECURITY.

13. That at all times herein, defendant, “JOHN DOE” was operating a certain motor vehicle
bearing NY State license plate number FTB1004 in the course ofhis employment with the UNITED
STATES OF AMERICA.

14. That at all times hereinafter mentioned, Cropsey Avenue and Bay 43” Street, in the
County of Kings, City and State of New York, were and still are public streets and/or thoroughfares.

15. That on August 19, 2017, at approximately 6:00 P.M., Plaintiff, GREGORY
CLABRESE, was lawfully and properly driving and operating the said motorcycle at the aforesaid
location,

16. It was the duty of the defendants to use reasonable care in the ownership, operation,
maintenance and control of the aforesaid motor vehicle.
17. That on August 19, 2017, at approximately 6:00 P.M., the Defendant, JOHN DOE,
carelessly and negligently drove and operated the aforesaid motor vehicle at the said location causing
the aforesaid vehicles to collide and the Plaintiff, GREGORY CLABRESE, to sustain severe and
serious personal injuries as hereinafter alleged.

18, That the aforesaid occurrence was due solely to the negligence, culpable conduct,
carelessness and recklessness of the Defendants in the ownership, operation, management,
maintenance and control of said vehicle.

19, That by reason of the foregoing, the Plaintiff, GREGORY CLABRESE, was severely
and seriously injured, bruised and wounded; suffered, still suffers and will continue to suffer for
some time to come great physical and mental pain; and was prevented from pursuing Plaintiff's usual
vocation for a long period of time and was compelled to seek and become obligated for hospital and
medical care and attention.

20. That by reason of the foregoing, the Plaintiff, GREGORY CLABRESE, suffered a
serious injury as defined by Subsection (d) of Section 5102 of the Insurance Law of the State of New
York.

21. That by reason thereof, the Plaintiff, GREGORY CLABRESE, is entitled to recover for
non-economic loss and for such economic losses as are not included within the definition of "basic
economic loss" as set forth by Subsection (a) of Section 5102 of the Insurance Law of the State of
New York.

22, That this action falls within one or more of the exceptions enumerated in Art 16 of the
CPLR.

23. That by reason of the negligence of the Defendant as aforesaid, the Plaintiff has been
damaged as follows:

Pain and suffering $350,000
Medical expenses $18,767.61
Property damage $1,361.19

 
WHEREFORE, Plaintiff demands judgment against the Defendant in the amount
of $370,128.80

 

f 7 a
Dated: Flushing, New York J / / /
October 8, 2019 4 SV f

THE ORLOW FIRM
By: Adam M. Orlow
Attorney(s) for Plaintiff
Office and P.O. Address
71-18 Main Street
Flushing, NY 11367
(718) 544-4100
| EXHIBIT A

 

 
U.S. Department of Homeland Security
UNITED STATES SECRET SERVICE

JUN 5 2049

 

REGISTERED MAIL
Brian 8. Orlow
The Orlow Law Firm
71-18 Main Street
Flushing, New York 11367
Re: Motor Vehicle Accident on August 19, 2017

Your client; Gregory Calabrese
Our case no.: 108-809-306117

o

Dear Mr, Orlow:

We have received the Standard Form (SF) 95 and supporting documentation you submitted
on behalf of your client for property damage and personal injuries allegedly sustained in an accident
on August 19, 2017, involving your client’s motorcycle and a vehicle driven by a Secret Service
employee in Brooklyn, New York.

Under the provisions of Title 28, United States Code, Section 2672, the Department of
Homeland Security is liable for damages including loss of property caused by negligent or wrongful
acts or omissions of an employee acting within the scope of his or her employment under
circumstances where the United States, if a private person, would be liable.

We have reviewed the facts and circumstances of this accident, Based on our investigation,
as well as the police report documenting this accident, we have concluded that the Secret Service is
not liable for your claim. Our investigation has revealed that the Secret Service vehicle involved in
the accident slowed to a near stop as it approached the intersection, waiting for oncoming traffic to
clear before attempting to make a legal U-turn. Your client, who was traveling behind our vehicle in
the same lane of travel, then entered the intersection and struck our vehicle. Consequently, we must
deny your claim.

. Please be advised that if you are dissatisfied with this denial letter, you may institute suit in
the appropriate Federal district court under the Federal Tort Claims Act no later than six (6) months
from the date of this letter.

If you have any questions regarding this matter, please contact Attorney Advisor
Lane Cryar at (202) 406-5771.

Sincerely,

4). th

William J, Callahan
Deputy Director

RE 001 641 297 US

 
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

GREGORY CLABRESE,

Plaintiff,

-against-

UNITED STATES OF AMERICA, ‘THE UNITED
STATES SECRET SERVICE OF THE UNITED
STATES DEPARTMENT OF HOMELAND SECURITY
and SECRET SERVICE AGENT “JOHN DOE”,

Defendants.

THE ORLOW FIRM
Attorney for Plaintiff
Office & P.O Address

71-18 Main Street

Flushing, NY 11367
